                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


CRAIG CUNNINGHAM                                  §
                                                  §   Civil Action No. 4:17-CV-793
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
CBC CONGLOMERATE, LLC, ET AL.                     §
                                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 4, 2019, the report of the Magistrate Judge (Dkt. #79) was entered containing proposed

findings of fact and recommendations that Defendants Bruce Phillip Hood, Carey George Howe,

and Jay Singh’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. #53) be granted, and

Defendants Bruce Phillip Hood, Carey George Howe, and Jay Singh be dismissed from the lawsuit.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
         It is, therefore, ORDERED that Defendants Bruce Phillip Hood, Carey George Howe, and

. Jay Singh’s Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. #53) be GRANTED.

  Specifically, Defendants Bruce Phillip Hood, Carey George Howe, and Jay Singh

  are DISMISSED without prejudice.

         IT IS SO ORDERED.
         SIGNED this 5th day of February, 2019.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                               2
